92 F.3d 1180
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Theron Johnny MAXTON, Plaintiff-Appellant,v.Ann ASKINS, Nurse at Kirkland Correctional Institution;  F.Williams, Nurse at Kirkland CorrectionalInstitution, Defendants-Appellees.
No. 96-6760.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 12, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Charles E. Simons, Jr., Senior District Judge.  (CA-96-782-3-6BC)
Theron Johnny Maxton, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. § 1983 (1988) complaint for failing to comply with a pre-filing injunction.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Maxton v. Askins, No. CA-96-782-3-6BC (D.S.C. Apr. 17, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED